per curiam:
No existe controversia sobre los hechos de este caso. Las partes sometieron un informe conjunto de conferencia a la Comisión de Disciplina y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instancia y del Tribunal de Circuito de Apelacio-nes (en adelante Comisión) en el cual éstos estipularon. A su vez, mediante otro escrito, renunciaron a la vista evidenciaría.
El Honorable Ricardo J. González Porrata-Doria fue ju-ramentado como Juez Municipal del Tribunal de Primera Instancia el 2 de enero de 1996. Posteriormente, el 19 de junio de 2000, recibió nombramiento de Juez Superior del Tribunal de Primera Instancia.
Al momento de los hechos que originaron esta querella, el juez querellado estaba asignado a la Sala del Tribunal de Primera Instancia, Región Judicial de Guayama.
El Sr. Edward S. Mitchell contrató los servicios del Juez González Porrata-Doria para celebrar su matrimonio con la Sra. Leslie Renee Wallace. Se estipularon los honorarios que habrían de ser percibidos por el juez en la suma de ciento cincuenta dólares.
El rito matrimonial se celebró en San Juan, el 9 de julio de 1999. Celebrado el acto, el juez indicó a los contrayentes que en cinco días podían recoger su certificado de matrimo-nio en el Registro Demográfico de San Juan (en adelante Registro).
Así las cosas, en algún momento a finales de julio o principios de agosto de 1999, el esposo acudió a las oficinas del Registro a recoger su certificado de matrimonio. Allí le indicaron que los documentos de inscripción para dicho matrimonio no habían sido presentados ni entregados.
Ante tal situación, el señor Mitchell se comunicó con el juez querellado y le inquirió sobre la presentación de los documentos de inscripción del matrimonio ante el Registro. El Juez respondió que los documentos habían sido devueltos por un error de su secretaria. El juez que-*154reliado expidió una certificación dando fe de la celebración del matrimonio Mitchell-Wallace, con fecha de 1ro de agosto de 1999.
En el transcurso de las siguientes tres semanas, el se-ñor Mitchell visitó nuevamente el Registro para obtener el certificado matrimonial. Una vez más le informaron que los documentos de inscripción no se habían presentado. Por segunda vez se comunicó con el juez querellado. Este le prometió enviar de nuevo los documentos, lo cual no ocurrió.
En definitiva, en un período de once meses, el señor Mitchell se comunicó en cinco oportunidades con la Oficina del mencionado juez y le envió dos facsímiles sin obtener respuestas a dichas comunicaciones, ni una solución al problema.
El 5 de enero de 2000, seis meses después de haber ce-lebrado el matrimonio Mitchell-Wallace, el querellado rin-dió el índice de Affidávits o Declaraciones Juradas por Jue-ces, correspondientes a la semana del 4 al 10 de julio de 1999, haciendo constar el matrimonio celebrado el 9 de ju-lio de 1999.
El 22 de junio de 2000, el señor Mitchell acudió a la Oficina de la Administración de los Tribunales (en ade-lante O.A.T.), en donde recibió orientación sobre el asunto. Allí se comunicaron con el querellado, quien se comprome-tió a someter los documentos ante el Registro ese mismo día.
El 6 de julio de 2000, los mencionados documentos fue-ron presentados al Registro.
El 10 de julio de 2000, el señor Mitchell presentó la queja, debidamente juramentada, que dio origen al pre-sente procedimiento disciplinario.
En la correspondiente querella se le imputa al Juez González Porrata-Doria haber violado el Canon I de Etica Judicial, 4 L.P.R.A. Ap. IV-A, al dejar de someter los docu-mentos del matrimonio Mitchell-Wallace a pesar de los *155múltiples requerimientos realizados por el señor Mitchell para lograr la inscripción de su matrimonio. En el segundo cargo, se le imputa violación al Canon V de Ética Judicial, 4 L.P.R.A. Ap. IV-A, al esperar hasta el 5 de enero de 2000 para remitir el informe semanal, que incluye la relación de ritos matrimoniales celebrados en la semana correspon-diente del 4 a 10 de julio de 1999, incumpliendo con sus deberes administrativos en el ejercicio de las funciones no judiciales en la celebración de matrimonios. En el tercer cargo se le imputa al querellado haber incurrido en con-ducta contraria al Art. 24 de la Ley del Registro Demográ-fico de Puerto Rico, 24 L.P.R.A. see. 1163, al no entregar al encargado del Registro los documentos para inscribir el matrimonio en el término de diez días. Finalmente, como cuarto cargo, se le imputa incurrir en conducta impropia e ilegal al no enviar ni entregar en el plazo de diez días es-tablecido en la ley, los documentos matrimoniales de Mitchell-Wallace celebrado el 9 de julio de 1999. Tal conducta contradice los incisos (c) y (e) del Art. 42 de la Ley del Registro Demográfico de Puerto Rico, 24 L.P.R.A see. 1301(c) y (e), y la Regla 16 (c) de las Reglas de Administra-ción del Tribunal de Primera Instancia, 4 L.P.R.A. Ap. II-A.
Al responder a la querella, el querellado aceptó los he-chos descritos anteriormente y trató de justificar la tar-danza en la inscripción del matrimonio al aducir que los testigos instrumentales firmaron el acta en el espacio equi-vocado, y que dicho error no permitía la entrada del docu-mento al Registro hasta que fuera corregido. Según él, la situación se complicó porque los testigos no eran residen-tes de Puerto Rico, sino de Estados Unidos. Alega que el querellado trató de corregir el defecto con otro formulario en el que el juez, como medida preventiva, había tomado las firmas de las partes, pero que éste había sido archivado en otro expediente y no se podía localizar. Finalmente, ar-guye que cuando dicho documento apareció pudo subsanar *156el defecto e inscribir el matrimonio. No obstante explicó que para minimizar los daños expidió a favor de los contra-yentes una certificación provisional del acto matrimonial.
Señalada la vista evidenciaría para el 16 de noviembre de 2001, las partes sometieron a la Comisión el Informe Conjunto de Conferencia, en el cual se estipula la prueba y los hechos relatados. Además, las partes solicitaron que se sometiera el caso de acuerdo con el expediente y se obviara la vista evidenciaría. La Comisión aceptó las solicitudes de las partes.
El 14 de marzo de 2002, la honorable Comisión rindió su informe ante este Tribunal.
I
El Canon I de Ética Judicial, 4 L.P.R.A. Ap. IV-A, dispone:
La fe de un pueblo en la justicia, como valor esencial de la democracia, debe ser mantenida por los tribunales a los más altos niveles de la responsabilidad pública.
En el ejercicio de su delicada función, aquellas personas lla-madas a impartir justicia, conscientes de la posición que ocu-pan en la sociedad y de la trascendencia de su misión, deben velar por que sus actuaciones respondan a normas de conducta que honren la integridad e independencia de su ministerio y estimulen el respeto y confianza en la judicatura. (Enfasis suplido.)
La relación de hechos nos exigen concluir que efectiva-mente este canon fue violado. La conducta desplegada por el juez querellado merece ser reprochada y reprendida.
En el curso de la espera por la presentación de los do-cumentos requeridos, el juez querellado reiteradamente le afirmó falsamente al señor Mitchell que todo estaba arre-glado, a sabiendas de que no era así. Su actuación fue irresponsable y exhibió una conducta carente de la vertica-lidad y honradez que se espera de todo miembro de la Judicatura.
*157Es significativo que no fue hasta que el señor Mitchell presentó su queja ante la O.A.T., y desde allí lo interroga-ron por dicha falta, cuando el juez querellado finalmente completó el trámite de presentación de los documentos al Registro.
Al faltar a la verdad en su función pública, desde o fuera del escaño judicial, el juez no sólo deshonra la integridad del sistema de justicia, sino que genera desconfianza de la sociedad en la función judicial.
Las actuaciones de nuestros jueces, quienes tienen la misión de juzgar a sus semejantes, deben estar desprovistas de cualquier atisbo de mentira, de iniquidad y de injusticia. Ellos deben velar por que su desempeño, tanto en sus funciones judiciales como ministeriales y hasta en la esfera privada, sean dignas del lugar que en la sociedad ocupan.
Dentro de nuestra organización política, social y jurídica, la figura del juez ocupa un lugar de singular importancia. Su nombramiento es producto del consenso habido entre las Ra-mas Legislativa y Ejecutiva del Gobierno, las cuales depositan en ellos la confianza de nuestro Pueblo con la esperanza de que la administración de la justicia se llevará a cabo por per-sonas cuya conducta sea intachable. A esas ramas de gobierno les corresponde el primer e importantísimo cedazo para nom-brar candidatos idóneos. Nos corresponde a nosotros, la Rama Judicial, cerciorarnos que esa idoneidad sea la expresión cons-tante en la conducta de los jueces. (Énfasis suplido y citas omitidas.) In re Martínez González, 151 D.P.R. 519, 530-531 (2000).
HH HH
Los últimos tres cargos los discutiremos en conjunto, pues están íntimamente relacionados.
Es sabido que el matrimonio es una institución civil claramente protegida y establecida en nuestro orden social y jurídico, por lo cual ocupa un lugar predominante *158y fundamental en la sociedad puertorriqueña(1) Pérez, Ro-mán v. Proc. Esp. Rel. Fam., 148 D.P.R. 201 (1999); Sostre Lacot v. Echin of PR., Inc., 126 D.P.R. 781 (1990).
El Art. 68 de nuestro Código Civil, 31 L.P.R.A. sec. 221, dispone con relación al matrimonio:
El matrimonio es una institución civil que procede de un contrato civil en virtud del cual un hombre y una mujer se obligan mutuamente a ser esposo y esposa, y a cumplir el uno para con el otro los deberes que la ley les impone. Será válido solamente cuando se celebre y solemnice con arreglo a las prescripciones de aquélla, y sólo podrá disolverse antes de la muerte de cualquiera de los cónyuges, en los casos expresa-mente previstos en este título.
Como institución, genera entre los contrayentes un es-tado civil que es fuente de importantes deberes y obligacio-nes, tanto jurídicas como sociales(2) Pérez, Román v. Proc. Esp. Rel. Fam., supra.
Los contrayentes ingresan a la institución matrimonial de forma solemne y ponderadamente conscientes de su im-portancia, y esperanzados de lograr sus más altos propósitos.
El certificado de matrimonio otorgado por el Registro es la prueba por excelencia de las circunstancias que constan en dicho certificado, ya que por disposición estatu-*159taria constituye evidencia prima facie del matrimonio. Pueblo v. Jordán Tarraza, 118 D.P.R. 592 (1987); Pueblo v. Ramirez, 65 D.P.R. 680 (1946).
A petición de parte interesada, ... el Secretario de Salud o la persona autorizada por él, suministrará copia certificada de cualquier certificado de nacimiento, casamiento o defunción que se haya inscrito o registrado en el Registro General.... La copia del récord de cualquier nacimiento, casamiento o defun-ción, después que sea certificada por el Secretario de Salud o por la persona autorizada por él, constituirá evidencia prima facie ante todas las cortes de justicia de los hechos que consten en la misma.. 24 L.P.R.A. see. 1237.
Nos hacemos eco de lo que ya pronunciamos una vez en Pueblo v. Jordán Tarraza, supra, págs. 596-597:
... Según hemos visto, aquí la Ley Núm. 24 del Registro Demográfico autoriza la admisibilidad del certificado por man-dato expreso del Legislador. Ello se justifica en atención a los diversos trámites que estatutaria y reglamentariamente tienen que cumplir los interesados y el celebrante -antes, durante y después- de la celebración de un matrimonio, a saber: análisis de sangre y examen médico de la pareja para obtener la “Li-cencia Matrimonial” previa; suministrar información personal y de sus progenitores solicitada en el formulario impreso del “Certificado”; comparecencia ante la persona autorizada para celebrarlo (juez, sacerdote, ministro o rabino; realización de la ceremonia con la presencia de dos (2) testigos ante quienes los contrayentes declaran su propósito de unirse; suscripción y firma documental por los contrayentes, testigos y el cele-brante, y remisión e inscripción del certificado en el Registro Demográfico, por cuya omisión el celebrante puede cometer delito menos grave. Obviamente, estos requisitos rodean el acto de suficiente garantía circunstancial de veracidad y con-fieren racionalmente al certificado, como documento, presun-tiva legitimidad. (Énfasis suplido.)
La autenticidad de un certificado de matrimonio expe-dido por el Registro está fuera de toda discusión y consti-tuye una excepción a la prueba de referencia. Reglas 79 y 65 de Evidencia de 1979 (32 L.RR.A. Ap. IV).
La escueta certificación que el juez querellado otorgó al señor Mitchell el 1ro de agosto de 1999, dando fe *160solamente de haber oficiado ese matrimonio, ni siquiera satisface los requisitos de la Regla 65(L) de Evidencia,(3) supra, ya que ni siquiera contiene los datos presentes en el certificado de matrimonio que expide el Registro. De poco consuelo sirve a los contrayentes que a lo largo de casi un año insistían que el juez querellado cumpliera con su obli-gación de inscribir el acta correspondiente para que el ma-trimonio celebrado cumpliera con todos los requisitos de ley.
... En cierto sentido, sin el certificado oficial, la sola prueba testifical por quien presenció u ofició el acto de celebración es más débil y dudosa. Difícilmente, salvo un testigo de memoria prodigiosa -capaz de retener y reproducir sin error en el tribunal toda la información requerida en el certificado- podría demostrarse cabal e íntegramente que fueron satisfechos todos los requisitos de ley para la validez del enlace. Sin dicho certi-ficado, básicamente tendríamos información fragmentada y solamente una conclusión al efecto. (Énfasis suplido.) Pueblo v. Jordán Tarraza, supra, pág. 598.
El Juez querellado tardó casi un año en completar el trámite de una obligación ministerial que debió haber con-cluido en los primeros diez días de haber oficiado en el matrimonio de la pareja Mitchell-Wallace. La justificación que aduce para explicar la considerable dilación generada por su personal negligencia al no revisar adecuadamente el documento que tenía que presentar con la firma de los con-trayentes, los testigos instrumentales y la suya propia no nos convence. No nos ha detallado las gestiones que realizó para subsanar su omisión o corregir el defecto para proce-*161der a la presentación de los documentos al Registro. Nos resulta inverosímil que al cabo de un año haya aparecido el nuevo certificado que supuestamente se había extraviado y en el cual, como medida preventiva, se habían tomado las firmas de los contrayentes y testigos.
La actuación de este funcionario público denota grave irresponsabilidad y menosprecio a sus obligaciones y a la función social que ejecuta en la celebración de matrimonios. Su comportamiento es contrario al Art. 24 de la Ley del Registro Demográfico de Puerto Rico, 24 L.P.R.A. see. 1163, que dispone:
Toda persona autorizada por la ley, ante la que se hubiere celebrado el matrimonio, estará obligada a entregar dentro de los diez días siguiente a la celebración del mismo, al encar-gado del registro del distrito en que tuvo lugar dicha ceremo-nia, la licencia matrimonial y la declaración jurada que hubie-sen presentado los contrayentes de acuerdo con las disposiciones de la ley, junto con la certificación de la celebra-ción del matrimonio, que expresará la fecha y lugar en que se hubiera celebrado el mismo y contendrá las firmas del cele-brante y contrayentes y de los testigos presenciales del acto.
Tal conducta es a su vez constitutiva de delito según lo dispone el Art. 42(c) y (e) de la Ley del Registro Demográ-fico de Puerto Rico, supra:
Toda persona que [de] por sí o actuando como oficial, agente o empleado de otra, o de una corporación o sociedad:
(c) estando obligada por las disposiciones de esta Parte a llevar y presentar en el tiempo determinado un certificado de nacimiento, casamiento o defunción para ser registrado en la oficina del registrador local deje de hacerlo que al ser reque-rido para que lo remita a la persona encargada de registrarlo, deje o rehúse cumplir sus deberes de acuerdo con lo que en la presente se dispone, o que
(e) siendo persona autorizada por la ley para celebrar ma-trimonios, celebre alguno sin el requisito de la licencia matrimonial, o que deje de enviar o rehúse enviar al registrador *162local dicha licencia matrimonial y el certificado de matrimonio de acuerdo con las disposiciones de esta Parte, será culpable de delito menos grave y convicta que fuere, se le impondrá una multa que no excederá de quinientos (500) dólares o reclusión por un término que no exceda de seis (6) meses, o ambas penas a discreción del tribunal ....
Dicha actuación se agrava por su omisión en cumplir con su obligación de informar o rendir el índice de Affidavit o Declaraciones Autorizadas correspondiente a la semana en que se celebró el referido matrimonio, y no es hasta seis meses más tarde que se rinde ese índice sin mencionarse explicación alguna que justifique tan prolongada tardanza.
El Canon V de Ética Judicial de Puerto Rico obliga a todo juez a cumplir cuidadosa y diligentemente las obligaciones administrativas que le imponen las leyes y los reglamentos aplicables a la Rama Judicial y las instrucciones de la Oficina de la Administración de los Tribunales. 4 L.P.R.A. Ap. IV-A.
La Regla 16(c) de la Administración del Tribunal de Primera Instancia, supra, establece que los jueces del Tribunal de Primera Instancia deberán remitir los lunes de cada semana al Director Administrativo de los Tribunales el Informe sobre el índice de Affidavits o Declaraciones Autorizadas, expresando la labor realizada en estos asuntos.
Por otra parte, la Orden para Disponer las Nor-mas que regirán los aspectos de las Funciones no Judiciales de los Jueces que corresponde al inciso 2 D de la Orden Administrativa de 30 de julio de 1975 establece que semanalmente el juez deberá rendir un informe a la O.A.T., que contenga una relación de los ritos matrimoniales celebrados en la semana, incluyendo el número o los números de affidávit, el nombre de los contrayentes, fecha, hora y lugar de celebración, honorarios percibidos, si algunos, y *163cualquier otra información que requiera el Director Admi-nistrativo de los Tribunales en el formulario que prepara para dicho informe semanal.
La conducta que hoy nos toca juzgar en el comporta-miento del Juez González Porrata-Doria, está amplia-mente reñida con la ley, con los Cánones de Ética Judicial y con los valores que los ciudadanos esperan que los jueces observen. Tal ausencia de responsabilidad y de premura para cumplir con un mínimo de obligaciones que la ley le exige, desvirtúa la imagen judicial.
En vista de que la conducta del querellado fue impropia e ilegal, y denota grave menosprecio hacia la función que desempeña, se hace necesario imponerle una sanción dis-ciplinaria al Juez Ricardo J. González Porrata-Doria.

Se dictará sentencia para suspenderle de empleo y sueldo por el término de tres meses.

La Jueza Asociada Señora Naveira de Rodón y el Juez Asociado Señor Corrada Del Río limitarían la sanción im-puesta a un mes de suspensión. El Juez Asociado Señor Rivera Pérez disintió de la sanción disciplinaria impuesta, por entender que no guarda proporción con la falta come-tida por el juez querellado; limitaría la sanción disciplina-ria a una censura, según fue recomendado por la Comisión de Disciplina.

 En Almodovar v. Méndez Román, 125 D.P.R. 218, 236 (1990), comentamos: “Es indudable que se sigue valorando la familia matrimonial como el régimen socialmente más deseable. ... A estos efectos Sema Meroño señala que “el matrimo-nio tiene “significado de fundamento de la familia, institución ésta a la que los po-deres públicos deben protección jurídica”, y no puede ignorarse que, en principio, el matrimonio confiere certeza en la paternidad, lo cual va a incidir de manera directa sobre el régimen de las acciones, “haciendo más fácil la reclamación de una filiación matrimonial y más difícil su impugnación’.”


 “... Las instituciones demandan una lealtad y una sinceridad de propósitos de sus adherentes que están muy por encima del anárquico ejercicio de la voluntad. La institución del matrimonio ‘significa para todos un sistema de vinculaciones ju-rídicas preestablecidas en orden a una finalidad y públicamente conocidas, al que libérrimamente prestan su adhesión las personas capaces de ello, obligándose a su cumplimiento respecto al copartícipe cuya libre elección les compete’.” (Énfasis suplido.) Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 290 (1978), opinión disidente del Juez Asociado Señor Díaz Cruz.


 La Regla 65(L) de Evidencia de 1979 (32 L.RR.A. Ap. IV) dispone como una de las excepciones a la prueba de referencia:
“(L) Certificados de matrimonio, bautismo y otros similar es.-Vos. declaración referente al nacimiento, matrimonio, fallecimiento, raza, linaje, parentesco, por con-sanguinidad o afinidad u otro hecho similar del historial familiar de una persona, si la declaración estuviere contenida en un certificado de quien ofició la ceremonia correspondiente, efectuó un matrimonio o administró un sacramento, siempre que quien la oficiare fuere una persona autorizada por ley o por los reglamentos de una organización religiosa para celebrar los actos informados en el certificado, y éste fuera expedido por quien lo hizo en el momento y lugar de la ceremonia o sacra-mento, o dentro de un tiempo razonable después del mismo.”